Van Brunt, P. J.
It would seem that this motion should have been granted. The fact that it may be necessary for the defendant to examine the *891most, if not all, the witnesses named by him seems to be conceded by the learned judge below, as he has provided as a condition of the denial of the motion that the plaintiff should stipulate to take the evidence of defendant’s witnesses in the county in which they live. It is undoubtedly true that the place of the contract should have an important bearing in the determination of the question of a change of venue, but it should not necessarily control. Where it is plainly apparent that the convenience of witnesses will be promoted by a change of the place of trial, the fact that the contract w'as made in the county in which a trial was claimed by the plaintiff should not lead to a denial of a motion to change such place of trial. We think, therefore, in the ease at bar, that the motion should have been granted. The order appealed from should be reversed, with $10 costs and disbursements, and the motion granted.